RABINOWITZ, Justice,
dissenting in part.
I dissent from the holding that the case does not present any compelling reasons for this court’s taking review of the interlocutory discovery order of the Board of Governors.1 For, in my opinion, appellant Douglas Luna has raised a significant issue of law as to the scope of discovery in bar admission matters, the immediate resolution of which might possibly expedite resolution of this already overly protracted administrative appeal.
As I see it, the issue which calls for review is whether Alaska Bar Rule 1-4, *793Section 5 fixes the outer limits of discovery in bar admission matters, or whether the rule sets forth the minimum discovery allowable consistent with procedural due process. Given the delay in this matter and the nature of the legal issue involved, I would grant review and address the legal question presented.
Admittedly, footnote 12 of the court’s opinion tangentially answers the discovery question which I think should be reviewed. Nevertheless, I deem it more consistent with our appellate functions explicitly to grant review and to address all relevant facets of the subject discovery issue.
One additional point warrants comment. The court quotes Sullivan v. Alaska Bar Association, 551 P.2d 531, 534 (Alaska 1976), for the proposition that “this court has the inherent power to intercede at any time in admission matters.” In this regard, I believe Justice Dimond’s dissent in Sullivan bears reiteration. There Justice Dimond wrote, in part:
If the court has the inherent power to intercede at any time in admission matters, without regard to the requirements of the Bar Rules, then the situation between the Bar and the court is truly chaotic and devoid of any guidelines. The point I wish to make is that because of the manner provided for adoption and effectuation of the Bar Rules, as shown by Rule 60(b) which I have discussed, there is a clear limitation on the inherent power of this court relating to admissions once the court has approved the Bar Rules governing such matters. These rules allocate the functions between the Bar and this court.2

. I agree with the court’s disposition of the cash deposit issue.


. Sullivan v. Alaska Bar Assoc., 551 P.2d 531, 541 (Alaska 1976).
Unlike the disciplinary rules which specifically provide for interlocutory review, the Bar Rules governing admission matters are silent on this subject. Thus, where justice calls for intercession, I agree that this court can act. Further, I urge the Board of Governors to submit a proposed rule change which would provide for review by this court of interlocutory orders in Bar admission matters.